 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 1 of 11                      PageID #: 119



                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 DEE BLACKWELL                                  )
                                                 )
       Plaintiff,                                )
                                                 )
 vs.                                            )        Case No.: 1:19-cv-00433
                                                )
 GULF COAST EXPRESS                             )               CARRIERS, INC. )
                                                 )
       Defendant.                                )

        SECOND JOINT MOTION TO APPROVE SETTLEMENT, STIPULATED
                       JUDGMENT, AND DISMISSAL

       NOW INTO COURT, through undersigned counsel, come Plaintiff, Dee Blackwell, and

Defendant, Gulf Coast Express Carriers, Inc. (collectively referred to as the “Parties”), who

hereby represent to the Court that they have reached a carefully negotiated settlement of

Plaintiff’s claims in this matter and jointly move for the approval of the Parties’ Settlement

Agreement (“Agreement”), attached as Exhibit 1, which represents a reasonable compromise of a

disputed matter under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et

seq. (“FLSA”). In support of this joint motion and as grounds for the Court’s approval of the

Agreement, the Parties state as follows:

                                        INTRODUCTION

       1.      Plaintiff initiated this action against Defendant, alleging Defendant misclassified

her position as exempt and failed to pay her overtime wages in violation of the FLSA. Defendant

denies all allegations, contending Plaintiff was properly classified as an exempt employee and

therefore was not entitled to overtime wages under the FLSA. The parties have exchanged case

law in support of their respective positions.




                                                     1
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 2 of 11                    PageID #: 120



       2.     Plaintiff believes that the cause of action, allegations, and contentions asserted in

this action have merit and that the evidence developed to date supports the cause of action

asserted. Plaintiff denies that she was exempt as defined by the FLSA during the course of her

employment with Gulf Coast. Plaintiff claims she was improperly classified and is owed alleged

unpaid overtime as a result. In support, Plaintiff served and filed into the record her Verified

Answers to the Court’s Interrogatories (Docket Entry No. 21), which claim she is owed a

maximum damage award (exclusive of attorney’s fees and costs) of $4,692.00, comprised of

$2,346.00 in backpay (an average of 10.5 hours of overtime each workweek during her 184 days

of employment), and $2,346.00 in liquidated damages.

       3.     Defendant denies Plaintiff’s allegations and contends that Plaintiff at all relevant

times was an employee exempt from overtime under the FLSA because her duties as a dispatcher

satisfied the executive and/or administrative exemptions. Gulf Coast also produced certain

records to Plaintiff, including what it claims to be a copy of Plaintiff’s own résumé prepared

after leaving Gulf Coast, which Gulf Coast claims indicates she performed exempt duties during

her employment, and phone records maintained by Gulf Coast during the course of Plaintiff’s

employment, which Gulf Coast asserts contradict her assertion of the amount of overtime she

allegedly earned. Copies of these documents are attached as “Exhibit A” to the Settlement

Agreement. Gulf Coast did not maintain or produce timesheets or a record of hours worked

because of its position that Plaintiff was properly classified as exempt during her employment

with Gulf Coast.

       4.     As such, this is a highly disputed claim. However, the Parties recognize and

acknowledge that the expense in time and money of litigation, the uncertainty and risk of




                                                2
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 3 of 11                       PageID #: 121



litigation, as well as the difficulties and delays inherent in such litigation, make settlement of this

matter a mutually appealing resolution.

       5.      Accordingly, the Parties have reached a Settlement Agreement to resolve

Plaintiff’s claims. Pursuant to applicable Eleventh Circuit precedent, this Court is empowered to

review and approve the provisions of such settlement agreements in actions brought for alleged

unpaid wages under the FLSA. See Lynn Food Stores v. U.S., 679 F.2d 1350 (11th Cir. 1982).

Because the Parties have agreed that the terms reflected in this Agreement are mutually

satisfactory and that they represent a fair and reasonable resolution of a bona fide dispute, the

Parties respectfully request that the Court approve the Settlement Agreement.

       6.      In support of this joint request that the Court approve the Parties’ Settlement

Agreement, Plaintiff submits that she is satisfied that she will be reasonably compensated under

the terms of the Settlement Agreement for any alleged unpaid overtime pay and liquidated

damages to which she claims to be entitled. Additionally, Plaintiff’s counsel represents that: (a)

Plaintiff fully understands the Agreement, and (b) Plaintiff has consulted with her counsel of

record before agreeing to the Agreement and has entered into it knowingly and voluntarily.

                                   MEMORANDUM OF LAW

       7.      Employees can settle and release claims under the FLSA in two ways. First,

employees can settle and waive their claims under the FLSA if the Secretary of Labor supervises

the payment of unpaid wages by the employer to the employee. See 29 U.S.C. § 216(c) (2008);

Lynn’s Food, 679 F.2d at 1353. Second, in the context of a private lawsuit brought by an

employee against an employer under the FLSA (as is the case here), an employee may settle and

release FLSA claims if the parties present the district court with a proposed settlement, and the

district court enters a stipulated judgment approving the fairness of the settlement. Id.; see also




                                                  3
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 4 of 11                    PageID #: 122



D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 113 n.8 (1946) (discussing propriety of allowing

settlement of FLSA claims where district court has reviewed terms of settlement agreement).

       8.      In detailing the circumstances justifying court approval of an FLSA settlement in

the litigation context, the Eleventh Circuit has stated as follows:

       Settlements may be permissible in the context of a suit brought by employees
       under the FLSA for back wages because initiation of the action by the employees
       provides some assurance of an adversarial context. The employees are likely to be
       represented by an attorney who can protect their rights under the statute. Thus,
       when the parties submit a settlement to the court for approval, the settlement is
       more likely to reflect a reasonable compromise of disputed issues than a mere
       waiver of statutory rights brought by an employer's overreaching. If a settlement
       in an employee FLSA suit does reflect a reasonable compromise over issues, such
       as FLSA coverage or computation of back wages that are actually in dispute, we
       allow the district court to approve the settlement in order to promote the policy of
       encouraging settlement of litigation.

Lynn’s Food, 679 F.2d at 1354.

       9.      In the instant action, the Court should approve the Parties’ Settlement Agreement

to resolve Plaintiff’s FLSA claims against Defendant. The proposed Settlement Agreement arises

out of an action that is adversarial in nature. The parties vigorously dispute the merits of this

case, with Plaintiff contending that Defendant violated the FLSA by misclassifying her as

exempt and failing to pay her overtime compensation for all hours worked in excess of forty

hours in a workweek, and Defendant vigorously disputing both Plaintiff’s claim that she was

misclassified and the factual allegations concerning the number of hours she allegedly worked in

excess of forty in a workweek. During the litigation and settlement of this action, Plaintiff and

Defendant were represented by competent and experienced attorneys who are well versed in this

area of the law. Plaintiff and her counsel discussed her overtime claim and formulated proposed

settlement figures. The Parties then engaged in settlement discussions based on their independent

calculations and analysis.

       10.     To date, formal discovery has not been undertaken by either party.


                                                  4
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 5 of 11                       PageID #: 123



       11.     The Parties entered into this settlement in recognition of the risks inherent in any

litigation – specifically, for Plaintiff, the risk of no recovery, and for the Defendant, the risk of a

verdict against it on the merits. Because of these risks, the Settlement Agreement, which

provides for significant compensation to Plaintiff, as well as a payment of reasonable attorney’s

fees and costs to her counsel for prosecuting this matter, represents a fair and reasonable

compromise of this matter.

       12.     Pursuant to the Court’s Rule 16(b) Scheduling Order, Plaintiff served Answers to

the Court’s Interrogatories, which indicated that she claimed a maximum damage award

(exclusive of attorney’s fees and costs) of $4,692.00, comprised of $2,346.00 in alleged unpaid

overtime (an average of 10.5 hours of overtime each workweek during her 184 days of

employment), and $2,346.00 in liquidated damages. Gulf Coast produced certain records to

Blackwell, including what it claims to be a copy of Blackwell’s own résumé prepared after

leaving Gulf Coast, which Gulf Coast claims indicates she performed exempt duties during her

employment, and phone records maintained by Gulf Coast during the course of Plaintiff’s

employment, which Gulf Coast asserts contradict her assertion of the amount of overtime she

allegedly earned. Copies of these documents are attached as “Exhibit A” to the Settlement

Agreement. Gulf Coast did not maintain or produce timesheets or a record of hours worked

because of its position that Plaintiff was properly classified as exempt during her employment

with Gulf Coast. Plaintiff disputes her classification as exempt. The Parties considered these

many contested issues, Plaintiff’s verified interrogatory answers (Docket Entry No. 21), and the

exchanged documents attached as Exhibit A to the Settlement Agreement when coming to this

resolution.




                                                  5
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 6 of 11                   PageID #: 124



       13.     Under the terms of the Settlement Agreement, discussed further below, Gulf

Coast agrees to pay to Plaintiff, conditioned upon the Court’s approval of the Agreement, the

gross amount of $4,000, representing a settlement payment for alleged unpaid wages in the

amount of $2,000 and alleged liquidated damages in the amount of $2,000. Plaintiff claims she is

owed, at most per her own calculation, $4,692.00. (Docket Entry No. 21.) “Any amount due that

is not in dispute must be paid unequivocally; employers may not extract valuable concessions in

return for payment that is indisputably owed under the FLSA. . . . A federal court must therefore

‘scrutiniz[e] the settlement for fairness’ to ensure employees have received all uncontested

wages due and that they have received a fair deal regarding any additional amount that remains

in controversy.” Hogan v. Allstate Beverage Co., Inc., 821 F. Supp. 2d 1274, 1282 (M.D. Ala.

2011) (quoting Lynn’s Food, 679 F.2d at 1353). Based on the records attached to the Settlement

Agreement as Exhibit A and the case law concerning exemption status of dispatchers generally,

Gulf Coast has at least a colorable argument that Plaintiff was subject to the FLSA’s executive or

administrative exemptions, such that no overtime compensation would be owed or, in the

alternative, that Plaintiff has over calculated the amount of overtime allegedly owed. Cf.

Crabtree v. Volkert, Inc., No. 11-0529-WS-B, 2013 U.S. Dist. LEXIS 20543, at *8 (S.D. Ala.

Feb. 14, 2013). The information provided by both Parties herein should enable the Court to

ensure that Plaintiff has received a fair deal regarding any amount in controversy. Hogan, 821 F.

Supp. 2d at 1282. Here, there is a bona fide dispute concerning whether wages are owed to

Plaintiff under the FLSA and, if so, how much. Accordingly, the Court should find this $4,000

settlement amount to be a fair and reasonable compromise of a bona fide FLSA dispute.

       14.     The parties discussed attorney’s fees and costs of the action separately after

coming to an agreement on the amount to compensate Plaintiff’s claim for alleged unpaid




                                                6
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 7 of 11                     PageID #: 125



overtime wages and liquidated damages. Gulf Coast agrees to pay reasonable attorney’s fees and

costs of the action accrued by Plaintiff, which amount will be determined by the Court upon

motion by Plaintiff’s attorney, Daniel Patrick Evans of the Evans Law Firm, P.C. The motion for

reasonable attorney’s fees and costs has been filed simultaneously with this Motion. Given that

the Parties agree the Court will determine reasonableness of the fees and costs, there is no

concern of fairness of this aspect of the Settlement Agreement. Cf. Silva v. Miller, 307 F. App’x

349, 352 (11th Cir. 2009).

       15.     The Parties also have agreed to a mutual non-disparagement provision relating to

the terms of the Settlement Agreement. The Parties have a compelling and mutual interest in

non-disparagement and resolving this matter at such an early stage of the proceedings to avoid

the incurrence of substantial litigation time and costs. The non-disparagement provision contains

a carve out for any truthful statement made in connection with any legal proceeding or in any

investigation by any governmental authority. Additionally, because the settlement figures and

Settlement Agreement are matters of public record, the public’s rights have been adequately

protected. As a condition of settlement and in additional consideration for the non-disparagement

provision, Plaintiff requested that Gulf Coast agree to provide a neutral reference for Plaintiff to

any potential employer who contacts Gulf Coast concerning Plaintiff’s employment history. Gulf

Coast agrees to do so as part of this Agreement. The inclusion of this non-disparagement

provision, in light of this additional consideration, does not render the settlement unfair or

unreasonable. See Scherr v. Cooper Rests., Inc., No. 17-00338-CG-N, 2018 U.S. Dist. LEXIS

76633, at *8 (S.D. Ala. May 7, 2018) (citing cases) (approving general release and

confidentiality provision in exchange for separate consideration, stating: “In numerous cases,

judges have approved settlement agreements where an employee receives additional




                                                 7
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 8 of 11                     PageID #: 126



consideration in exchange for concessions to the employer that go beyond release of the FLSA

claim.”); cf. Jun Soo Lee v. Guyoungtech USA, Inc., 247 F. Supp. 3d 1257, 1264, 1966 (S.D. Ala.

2017) (noting confidentiality provisions in FLSA settlements have been approved where the

plaintiff receives separate bargained-for consideration, and publication of the settlement

agreement in the public record effectively nullifies disfavored confidentiality provisions); see

also Vela v. Sunnygrove Landscape & Irrigation Maintenance, LLC, 2018 U.S. Dist. LEXIS

190667, at *7-10 (M.D. Fla. Oct. 4, 2018), report and recommendation approved, 2018 U.S.

Dist. LEXIS 190205 (M.D. Fla. Nov. 7, 2018) (approving non-cash consideration of neutral

reference provision that was negotiated independently and constituted additional consideration to

plaintiff); Caamal v. Shelter Mortg. Co., L.L.C., No. 6:13-cv-706-Orl-36KRS, 2013 U.S. Dist.

LEXIS 138341, at *11 (M.D. Fla. Sep. 5, 2013), report and recommendation approved, 2013

U.S. Dist. LEXIS 138342 (M.D. Fla. Sept. 26, 2013) (approving settlement agreement whereby

plaintiff received $500.00 and an agreement to provide a neutral reference in exchange for a

general release of claims, a non-disparagement agreement, and a waiver of future employment).

       16.     The Parties have agreed to a full and final release of any and all claims (excluding

Gulf Coast’s agreement to pay reasonable attorney’s fees and costs pertaining to this action as

outlined above) arising under or in any manner related to Plaintiff’s Lawsuit, the Fair Labor

Standards Act, and/or any state wage and hour laws. The release no longer extends beyond

claims unrelated to wages and compensation. The Parties affirm that there is no indication that

Plaintiff has any other viable federal or state wage and hour claims against Gulf Coast, so there is

no reason to believe she would be suffering some substantial detriment or making a substantial

concession by agreeing to this provision. Crabtree, 2013 U.S. Dist. LEXIS 20543, at *18; Luker

v. Wilcox Hosp. Bd., No. 14-0043-WS-B, 2014 U.S. Dist. LEXIS 96303, at *16 (S.D. Ala. July




                                                 8
 Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 9 of 11                      PageID #: 127



16, 2014). Further, this is not a case where Plaintiff is unquestionably owed full compensation on

her FLSA claim; rather, both her exemption status and the amount of unpaid overtime allegedly

owed are vigorously disputed. Crabtree, 2013 U.S. Dist. LEXIS 20543, at *18; Luker, 2014 U.S.

Dist. LEXIS 96303, at *16. Additionally, Plaintiff decided, with the full benefit of legal advice

from her qualified and experienced counsel, to release all federal and state wage and hour claims

she has in exchange for the settlement payment from Gulf Coast. Crabtree, 2013 U.S. Dist.

LEXIS 20543, at *19; Luker, 2014 U.S. Dist. LEXIS 96303, at *17. Based on these facts and

circumstances, this release provision represents a fair, knowing compromise that does not render

the settlement unfair or unreasonable under Lynn’s Food. See Crabtree, 2013 U.S. Dist. LEXIS

20543, at *19-20; Luker, 2014 U.S. Dist. LEXIS 96303, at *15-17; cf. Mygrant v. Gulf Coast

Rest. Grp., Inc., No. 18-0264-WS-M, 2019 U.S. Dist. LEXIS 198091, at *4-5 (S.D. Ala. Nov.

15, 2019) (approving release of unpleaded federal, state, and local wage and hour claims in

collective action where it is shown the releasing plaintiff was assigned by counsel).

       17.     The Parties have jointly submitted the Settlement Agreement to the Court so that

the Court can assure the terms have been negotiated and are fair.

       18.     Because the Settlement Agreement represents a fair and reasonable compromise

over a bona fide FLSA wage dispute and was negotiated at arms’ length, the Court should

approve this settlement.

       19.     The Parties are attaching a proposed stipulated judgment that specifies the dollar

amounts for the wage component of the settlement and the Court’s award of reasonable

attorney’s fees and costs (to be decided). It also provides for the Court to retain jurisdiction for a

30-day period after its entry in the event the settlement is not consummated in accordance with

the terms set forth in the Settlement Agreement. This settlement and stipulated judgment to be




                                                  9
Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 10 of 11                      PageID #: 128



entered by the Court are intended to be a total resolution and complete satisfaction of any and all

Fair Labor Standards Act claims and allegations by Plaintiff against Defendant, known or

unknown, which are or could have been asserted in this action. This settlement is a compromise

of disputed claims and is not to be deemed as an admission of fault or liability by Defendant.

Plaintiff acknowledges and agrees that Defendant does not admit and, in fact, denies, that it

violated any law or violated any legal duty owed to Plaintiff or violated Plaintiff’s rights in any

way. Plaintiff further agrees that Defendant’s agreement to the settlement is not an admission of

liability, but merely a business decision to avoid the costs and uncertainty of further litigation in

this district. The Parties respectfully request the Court to dismiss all claims, with prejudice,

against Defendant.

                                         CONCLUSION

       The Parties have reached settlement as to all issues and claims, including the issue of

reasonable attorney’s fees and costs to be determined by the Court. Undersigned counsel for the

parties affirm to the Court that they have authority from their respective clients to settle on these

specific terms and that there are not other terms that have not been stated. The Settlement is

contingent on this Court’s approval. In addition to the stipulated judgment, the Parties have also

submitted a proposed order for the Court’s consideration. The Parties jointly and respectfully

request that the Court approve the settlement of Plaintiff’s FLSA claims, and enter a stipulated

judgment approving the terms of the wage and hour claims, reasonable attorney’s fees, and costs.




                                                 10
Case 1:19-cv-00433-C Document 32 Filed 04/17/20 Page 11 of 11                  PageID #: 129



                                                   Respectfully submitted,

/s/Daniel Patrick Evans, by consent____________    s/Sidney F. Lewis V___________
Daniel Patrick Evans (ASB-3209-R67G)               Sidney F. Lewis V (La #17026; Pro Hac Vice)
Attorney for the Plaintiff                         Minia E. Bremenstul (LA #35676; Pro Hac Vice)
The Evans Law Firm, P.C.                           Jones Walker LLP
1736 Oxmoor Road, Suite 101                        Counsel for the Defendant
Birmingham, Alabama 35209                          201 St. Charles Ave., Suite 5100
Telephone: (205) 870-1970                          New Orleans, LA 70170
Fax: (205) 870-7763                                Telephone: (504) 582-8352
E-Mail: dpevans@evanslawpc.com                     Facsimile: (504) 589-8352
                                                   Email: slewis@joneswalker.com
                                                       mbremenstul@joneswalker.com

                                                   AND

                                                   James Rebarchak
                                                   Jones Walker LLP
                                                   11 N. Water Street, Suite 1200
                                                   Mobile, Alabama 36604
                                                   Telephone: (251) 432-1414
                                                   Facsimile: (251) 439-7541
                                                   jrebarchak@joneswalker.com

                               CERTIFICATE OF SERVICE

        I hereby certify that on this the April 17, 2020, I electronically filed the foregoing

 Second Joint Motion to Approve Settlement, Stipulated Judgment, and to Dismissal with the

 Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

 following:

       Daniel Patrick Evans
       Attorney for the Plaintiff
       The Evans Law Firm, P.C.
       1736 Oxmoor Road, Suite 101
       Birmingham, Alabama 35209
       Telephone: (205) 870-1970
       Fax: (205) 870-7763
       E-Mail: dpevans@evanslawpc.com

                                                           s/Sidney F. Lewis V___________
                                                           Sidney F. Lewis V



                                              11
